Name: Commission Regulation (EEC) No 3695/86 of 3 December 1986 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural policy
 Date Published: nan

 4. 12. 86 Official Journal of the European Communities No L 341 / 11 COMMISSION REGULATION (EEC) No 3695/86 of 3 December 1986 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (5) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 2527/86 (4), stipulate that the ID part of the certificate may only be applied for in respect of one or more specific lots at the time of entry to the undertaking ; whereas, to facilitate administrative control, provision must be made for defining new lots after the entry into the undertaking in the light of the remaining quantity to be set against the AP part of a certificate ; Whereas Article 25 and 36 of Regulation (EEC) No 2681 /83 lay down the conditions for payment of the aid for 'double zero' colza and rape seed and the conditions for payment of the advance on the aid ; whereas, to avoid ambiguities in interpretation, the amounts to be paid or advanced where such aid is applied for in respect of 'double zero' colza and rape seed and where such variety is not verified should be specified ; Whereas Article 35 of Regulation (EEC) No 2681 /83 provides that the amount of subsidy to be granted if advance fixing takes place shall be equal to the amount applicable on the day on which application for the AP part of the certificate is lodged, for the month in which the application for identification is made ; whereas, in cases where oilseeds are traded between Member States, the exchange rates to be used must be determined in accordance with the same rule ; whereas it is therefore necessary to amend Article 33 (4) of Regulation (EEC) No 2681 /83 in order to bring it into line with the concept of distinguishing between the day of identification and the day when seeds are placed under control, as introduced by Council Regulation (EEC) No 935/86 of 25 March 1986, amending Regulation (EEC) No 1594/83 on the subsidy for oilseeds (*) ; Whereas the measures provided for in this Reguation are consequential upon the provisions of Regulation (EEC) No 935/86 applicable from 1 July 1986 ; whereas, in order to avoid any difficulty in the application of the system, those measures should also be applicable from 1 July 1986 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . In Article 6 ( 1 ) the following subparagraph is added : 'However, for the purposes of setting the latter quantity against the AP part of the certificate, a lot may be split into two or more parts . In that case, each of the new lots formed shall be given the same analysis results as those pertaining to the initial lot from which it was obtained and shall bear the number of the initial lot followed by an additional serial number.' 2. The second subparagraph of Article 25 (2) is replaced by the following : 'Where the ID part of the certificate concerns an application for aid in respect of "double zero" colza and rape seed, the aid for such "double zero" seed shall be paid subject to the conditions set out in the first subparagraph and after verification by the body responsible for control that the quantity of colza or rape seed in question is genuinely of the "double zero" variety as defined in Article 2 (4). If, as a result of such verification, the seeds in question are not recognized as being of the "double zero" variety, the aid to be paid shall be that valid for colza and rape seed other than that of the said variety subject to the conditions set out in the first subparagraph.' 3 . In the second indent of the second subparagraph of Article 33 (4), 'placed under control' is replaced by 'identified.' 4 . The second subparagraph of Article 36 ( 1 ) is replaced by the following : 'Where the application concerns "double zero" colza or rape seed, the aid for such "double zero" seed shall be advanced subject to the conditions set out in the first subparagraph and only if the competent body has veri ­ fied that the quantity of colza or rape seed in question is genuinely of the "double zero" variety as defined in Article 2 (4). If the results of such verification are not available, the aid to be advanced shall be that valid for colza and rape seed other than that of the said variety subject to the conditions set out in the first subpara ­ graph .' (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 133, 21 . 5. 1986, p. 8 . 0 OJ No L 266, 29 . 9 . 1983, p. 1 . (4) OJ No L 222, 8 . 8 . 1986, p. 9 . 0 OJ No L 87, 2 . 4. 1986, p. 5 . No L 341 / 12 Official Journal of the European Communities 4. 12. 86 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (2) and (4) shall apply with effect from 1 July 1986. Article 1 (3) shall apply from 1 July 1986. Where the exchange rates set out in Article 33 (4) of Regulation (EEC) No 2681 /83 used between 1 July 1986 and the date of entry into force of this Regulation, were those appli ­ cable cable on the day when seeds were placed under control, upon request of the applicant, the abovementioned para ­ graph 3 shall , at the request of the party concerned, apply from the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1986 . For the Commission Frans ANDRIESSEN Vice-President